DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/31/2022.
Applicants argue that some of the limitations in invention Group I and II are not disclosed by Ohno, specifically, an upstream or downstream gas conduit, the powder flow cannot be considered a conduit since it flows through several channels, and the distributor cannot be considered as part of the body 105.
Examiner’s response: The gas flows through the nozzle cone 100 and therefore, the nozzle cone can be considered as a gas conduit. An upper part of the nozzle can be called the upstream conduit and the lower part of the nozzle can be called the downstream conduit.
The upstream powder conduit has been revised in the claim mapping to be channel 121 from Fig. 1 of Ohno. This remapping results in the upstream powder conduit being part of the body of the nozzle/switching system.
Additionally, claim 16 is withdrawn due to being dependent on the withdrawn claim 11.
 The following claims are pending claims 1-9, 12-15, and 17-20
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a nozzle designed for depositing at least the first powder.” The limitation “a nozzle” was already recited in claim 1 and it is unclear if the nozzle in claim 9 is the same as claim 1. For examination, the limitation will be interpreted as –the nozzle…--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 12-14, and 17-19 is/are rejected under 35 U.S.C. 102a(1)/(2) as being anticipated by Ohno (US 20170259378 A1).
Regarding claim 1, Ohno discloses a switching system (processing nozzle 300, Fig. 4) for a facility for 3D printing by spraying at least a first powder (supply source), the switching system comprising a body (nozzle 300) defining: 
- at least one first upstream gas conduit configured to receive a gas (inert gas is supplied to beam path, par. 30, where the central cone of the nozzle can be considered as the gas conduit), 
-at least one first upstream powder conduit configured to receive the first powder (channel 321), 
- at least one first downstream discharge conduit for discharging the first powder (powder flows into collection path through channel 332, par. 53, which isn’t shown in Figs. 4 but can be seen in Fig. 1 as 106), and 
- a downstream work conduit (channel 331A; channel 331 supplies the powder to an unnamed channel, referred to as channel 331A for claim mapping, which connects to the nozzle cone, see annotated figures below) configured in order to supply a nozzle (nozzle cone 105 deposits powder through the ejection port 152, Fig. 4) designed for depositing at least the first powder, further comprising a distributor that is movable with respect to the body (part 302 can be rotated, par. 54), between a rest position (Fig. 4B where supply source flows through channel 332 to the collection path), in which the first upstream powder conduit is fluidly connected to the first downstream discharge conduit by the distributor, and at least a first supply position, in which the first upstream powder conduit is fluidly connected to the downstream work conduit by the distributor (Fig. 4C where supply source flows the powder through channel 321 to channel 331 and enters into the nozzle cone 105 and exits out the ejection port 152).
 
    PNG
    media_image1.png
    532
    408
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    583
    425
    media_image2.png
    Greyscale

Regarding claim 2, Ohno discloses the switching system according to claim 1, wherein the distributor defines: 
- an inner channel configured to place the first upstream powder conduit in fluid continuity with the downstream work conduit in the first supply position (channel 321 connects to channel 331 and 331A, Fig. 4C), and 
- an inner channel configured to place the first upstream powder conduit in fluid continuity with the first downstream discharge conduit in the rest position (channel 332, Fig. 4B).
Regarding claim 3, Ohno discloses the switching system according to claim 1 wherein: 
- in the supply position, the first upstream gas conduit is connected by the distributor to the first downstream discharge conduit (Fig. 4C, channel 321 is connected to channel 331A through channel 331), and 
- in the rest position, the first upstream gas conduit is fluidly connected by the distributor to the downstream work conduit (Fig. 4B, channel 321 is connected to collection path through 332).
Regarding claim 4, Ohno discloses the switching system according to claim 1 wherein the body further defines: 
- a second upstream powder conduit (channel 322) configured to receive a second powder that is advantageously different from the first powder and configured to be sprayed by the 3D printing facility (powders can be different, par. 62), and 
- a second downstream discharge conduit in order to discharge the second powder (channel 333 flows to the collection path, par. 53), the second upstream powder conduit being fluidly connected by the distributor to the second downstream discharge conduit in the first supply position (Fig. 4C, channel 321 is connected to the nozzle cone and channel 322 is connected to the collection path), the distributor further being movable relative to the body, toward a second supply position, in which the second upstream powder conduit is fluidly connected by the distributor to the downstream work conduit and in which the first upstream powder conduit is fluidly connected by the distributor to the first downstream discharge conduit (Fig. 4B, channel 321 is connected to the collection path and channel 322 is connected to the nozzle cone).
Regarding claim 9, Ohno discloses a facility (optical machining apparatus, par. 1) for 3D printing by spraying at least a first powder, the facility for 3D printing comprising: 
-a switching system according to claim 1, and a nozzle designed for depositing at least the first powder (processing nozzle 300), the nozzle being configured to be supplied with the first powder by the downstream work conduit in the supply position.
Regarding claim 12, Ohno discloses the switching system according to claim 1, wherein the distributor is movable with respect to the body in rotation about an axis between the rest position and the first supply position (part 302 can rotate about the nozzle axis, Fig. 4B).
Regarding claim 13, the switching system according to claim 3, wherein the first upstream gas conduit is connected to the first downstream discharge conduit by an inner channel defined by the distributor (channel 332, Fig. 4B).
Regarding claim 14, Ohno discloses the switching system according to claim 4, wherein the distributor is movable relative to the body in rotation about the axis toward the second supply position (part 302 can rotate to the second supply position, Fig. 4C).
Regarding claim 17, Ohno discloses the switching system according to claim 2 wherein: 
- in the supply position, the first upstream gas conduit is connected by the distributor to the first downstream discharge conduit (Fig. 4B, channel 321 is connected to channel 332), and 
- in the rest position, the first upstream gas conduit is fluidly connected by the distributor to the downstream work conduit (Fig. 4C, channel 321 is connected to channel 331).
Regarding claim 18, Ohno discloses the switching system according to claim 2, wherein the body further defines: 
- a second upstream powder conduit (channel 322) configured to receive a second powder (channel 322 receives a 2nd powder that can be different from the first powder, par. 62) that is advantageously different from the first powder and configured to be sprayed by the 3D printing facility, and 
- a second downstream discharge conduit (channel 333 goes to the collection path, Fig. 4A) in order to discharge the second powder, the second upstream powder conduit being fluidly connected by the distributor to the second downstream discharge conduit in the first supply position (Fig. 4C, channel 322 with the powder goes to channel 333 which goes to the collection path), the distributor further being movable relative to the body toward a second supply position (Fig. 4B), in which the second upstream powder conduit is fluidly connected by the distributor to the downstream work conduit and in which the first upstream powder conduit is fluidly connected by the distributor to the first downstream discharge conduit (Fig. 4B, channel 322 with the powder goes to channel 331 which goes to the nozzle).
Regarding claim 19, Ohno discloses the switching system according to claim 3, wherein the body further defines: 
- a second upstream powder conduit (channel 322) configured to receive a second powder that is advantageously different from the first powder and configured to be sprayed by the 3D printing facility (channel 322 receives a 2nd powder that can be different from the first powder, par. 62), and 
- a second downstream discharge conduit (channel 333 goes to the collection path, Fig. 4A) in order to discharge the second powder, the second upstream powder conduit being fluidly connected by the distributor to the second downstream discharge conduit in the first supply position (Fig. 4C, channel 322 with the powder goes to channel 333 which goes to the collection path), the distributor further being movable relative to the body toward a second supply position (Fig. 4B), in which the second upstream powder conduit is fluidly connected by the distributor to the downstream work conduit and in which the first upstream powder conduit is fluidly connected by the distributor to the first downstream discharge conduit (Fig. 4B, channel 322 with the powder goes to channel 331 which goes to the nozzle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno.  
Regarding claim 5, Ohno discloses the switching system according to claim 4, wherein the distributor defines: 
- an inner channel (channel 331A) configured to place the first upstream powder conduit in fluid continuity with the downstream work conduit in the first supply position, and to place the second upstream powder conduit in fluid continuity with the downstream work conduit in the second supply position (channel 331 supplies powder to channel 331A which is connected to the nozzle cone), and 
- an inner channel (channel 332) configured to place the first upstream powder conduit in fluid continuity with the first downstream discharge conduit in the second supply position (Fig. 4B where channel 332 connects with channel 321 to connect it to the collection path)
Ohno does not disclose that the same inner channel places the second upstream powder conduit in fluid continuity with the second downstream discharge conduit in the first supply position. Ohno discloses two distinct inner channels which connect the two different upstream powders to the two different downstream discharge conduit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohno to take the two inner channels (333 and 332) which perform the same function and integrate them into a single channel (MPEP 2144.04.V.B). It would have been obvious to one of ordinary skill in the art to integrate the channels which may make the design simpler and easier for manufacturing.
Claims 6-7, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno as applied to claim 1 above, and further in view of Budge (US 20170203391 A1). 
Regarding claim 6, Ohno does not disclose the switching system according to claim 4, wherein: 
- the body further defines a second upstream gas conduit configured to receive a gas, 
- in the second supply position, the second upstream gas conduit is connected by the distributor to the first downstream discharge conduit.
Budge discloses a 3D printing apparatus with upstream conduits (18, Fig. 1) receiving distinct powders (par. 43), downstream discharge conduits (waste tubes 26) to receive discharged powders, and moveable distributors (36). The flow of the powder in the downstream discharge is powered by gas (par. 50) which flows through and is fluidly connected to the distributor (40, Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohno to incorporate the teachings of Budge and use gas to force the powder through the discharge conduit and into the waste collector. Doing so would have the benefit of pumping the powder through the discharge conduit into the waste collector instead of relying on gravity feed.
Regarding claim 7, Ohno does not disclose the switching system  according to claim 1, wherein the body  defines: 
- N upstream powder conduits configured to receive N powders that are advantageously distinct from each other and configured to be sprayed by the 3D printing facility, N being an integer greater than or equal to 3, 
- N downstream discharge conduits configured respectively to discharge the N powders, the distributor being movable relative to the body, between at least N supply positions, in which respectively one of the N upstream powder conduits is fluidly connected by the distributor to the downstream work conduit and in which the others of the N upstream powder conduits are fluidly connected by the distributor respectively to the downstream discharge conduits.
Budge discloses a 3D printing apparatus with N upstream conduits (18, Fig. 1) receiving N distinct powders (par. 43), N downstream discharge conduits (26) to receive discharged N powders, and moveable distributors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohno to incorporate the teachings of Budge and duplicate Ohno’s upstream and downstream conduits to receive and discharge at least 3 different types of powder (MPEP 2144.04 VI). Doing so would have the benefit of being able to deposit at least 3 different types of powder for 3D printing which can build more complicated components.
Regarding claim 15, Ohno in view of Budge discloses the switching system according to claim 6, wherein, in the second supply position, the second upstream gas conduit is connected to the first downstream discharge conduit by an inner channel defined by the distributor (gas flow in Budge is powered by the flow pump which pushes the particles against the distributor 34 and up the waste outlet 32 flowing to the waste collector 24; the broadest reasonable interpretation of inner channel defined by the distributor can include the distributor being part of the inner channel, Fig. 2 of Budge shows that the distributor creates part of the u-bend channel to force the powder up the waste outlet 32). 
Regarding claim 20, Ohno does not disclose the switching system according to claim 5, wherein: 
- the body further defines a second upstream gas conduit configured to receive a gas, - in the second supply position, the second upstream gas conduit is connected by the distributor to the first downstream discharge conduit.
Budge discloses a 3D printing apparatus with N upstream conduits (18, Fig. 1) receiving N distinct powders (par. 43), N downstream discharge conduits (26) to receive discharged N powders, and moveable distributors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohno to incorporate the teachings of Budge and duplicate Ohno’s upstream and downstream conduits to receive and discharge at least 3 different types of powder (MPEP 2144.04 VI). Doing so would have the benefit of being able to deposit at least 3 different types of powder for 3D printing which can build more complicated components.

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Ohno does not disclose a two circular grooves in the inner wall of the body with cells in fluid communication with the grooves. Nor does Ohno disclose that the cells are configured to be across from the N downstream discharge conduits and the upstream powder conduits.
Based on the design of Ohno there would be no reason to introduce inner circular grooves since the body already has what could be considered inner grooves (i.e. inner channel 332 or 333, Figs. 4). Furthermore, the addition of cells configured to be across from the discharge conduits introduce even more structural complexity which makes the claim non-obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571) 272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/               Primary Examiner, Art Unit 3761